This opinion is subject to administrative correction before final disposition.




                                  Before
                     HITESMAN, GASTON, and PENNIX
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                        Nurudeen O. Dawodu
        Aviation Structural Mechanic Third Class (E-4), U.S. Navy
                               Appellant

                               No. 201900321

                             Decided: 21 April 2020

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                                Military Judge:
                                Aaron C. Rugh
   Sentence adjudged on 9 August 2019 by a special court-martial con-
   vened at Naval Base San Diego, California, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to
   E-1, confinement for eight months, and a bad-conduct discharge. 1

                               For Appellant:
                Lieutenant Colonel Michael D. Berry, USMCR

                                 For Appellee:
                              Brian K. Keller, Esq.




   1  The convening authority suspended confinement in excess of six months pursu-
ant to a pretrial agreement.
             United States v. Dawodu, NMCCA No. 201900321


                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to Appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
   The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2